Title: John Bondfield to the Commissioners, 29 August 1778
From: Bondfield, John
To: First Joint Commission at Paris,Adams, John


     
      Sirs
      Bordeaux 29 Aug 1778
     
     Since my last of the 26th I an honord with your favor of the 19th. Commissioning the emediate purchase of fifty six pieces of Cannon say Twenty eight 24 pounders and Twenty eight eighteen pounders. From the search I have already made I suspect it will be November before they can be all colected. I propose going to the Forges next week on that Account. I shall take every precaution both with regard to price and quality that so interesting a charge requires. I presume they are for the Marine Service from the proportions and by your instructions for the Bill of Loading to be forwarded to the Marine Committee of course short guns. Please to inform me for what part of the United States you intend that I should forward them. I shall exert my diligence in the execution.
     I am without any instructions for the Genl. Arnold Packet Boat. The Wages and other charges are very heavy on such small craft and every delay in Port appears against the Agent. Excuse my remarks which my attention and desires to be thought to do my duty occations.
     Another Prize taken by the General Mifflin bound from London to Archangel is arrived at La Rochelle to the address of my friend Monsr. Jean Bte. Nairac. The Captain, not having any instructions, valued on the Gentleman as being charged with the business that may fall into that Port who I apointed to take charge of any concerns that Arrived dependant on the department I have the Honor to fill. He advises that this Vessel was the Eleventh prize taken by the privateer on that Station. The Oliver Cromwell Privateer was spoke with to the Northward of the Azores intended apparently to intercept the Quebec and Newfoundland men.
     The Trading Interest at this Port begins to take the Alarm. Their ships from the West Indies by the Misconduct of the Convoy who forsook them off Bermudas are left prey for the British Cruizers. Their Loss’s may probably engage a more exact  in the Instructions that may in future be given to the Captains having Convoys under their care and by which we may flatter ourselves to participate in the care that will be taken of the Ships bound to the United States.
     We are without any arrivals on this Coast since that mentiond in my last of 7th July from Edenton. With due respect I have the Honor to be sirs Your most humble Servant,
     
      John Bondfield
     
    